   8:20-cr-00106-BCB-SMB Doc # 38 Filed: 10/20/20 Page 1 of 1 - Page ID # 94




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                                                                     8:20-CR-106
                      Plaintiff,

        vs.                                                   ADOPTION OF
                                                          MAGISTRATE JUDGE’S
TIMOTHY R. DENNEY,                                   FINDINGS AND RECOMMENDATION
                      Defendant.


       This matter is before the Court on the Magistrate Judge’s Findings and Recommendation

on a Plea of Guilty (Filing 33) recommending that the Court accept Defendant’s plea of guilty.

There are no objections to the findings and recommendation. Pursuant to 28 U.S.C. §636(b)(1)(C)

and NECrimR 11.2(d), the Court has conducted a de novo review of the record and adopts the

Findings and Recommendation of the Magistrate Judge.

IT IS ORDERED:

   1. The Magistrate Judge’s Findings and Recommendation on a Guilty Plea (Filing 33) is
      adopted;

   2. The defendant is found guilty. The plea is accepted. The Court finds that the plea of guilty
      is knowing, intelligent, and voluntary, and that a factual basis exists for the plea;

   3. The Court defers acceptance of any plea agreement until it has reviewed the presentence
      report, pursuant to Fed. R. Crim. P. 11(c)(3); and

   4. This case shall proceed to sentencing.

Dated this 20th day of October, 2020.

                                                    BY THE COURT:



                                                    _________________________
                                                    Brian C. Buescher
                                                    United States District Judge
